In the United States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

* RK KK RK KK KK KK KR KR Rk Ke

ANNE ABBOTT, **
on behalf of her minor child, R.A., = *
** No. 14-907V
Petitioner, ** Special Master Christian J. Moran
Ed
V. ** Filed: December 4, 2020
Ed
SECRETARY OF HEALTH ** Attomeys’ fees and costs, interim
AND HUMAN SERVICES, ** award, expert costs, remand
Ed
Respondent. **

* eK KK KK KK KK KK KR KR RK KF

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner;
Jennifer Reynaud, United States Dep’t of Justice, Washington, DC, for respondent.

PUBLISHED DECISION ON REMAND AWARDING
ATTORNEYS’ COSTS ON AN INTERIM BASIS!

The third decision awarding Ms. Abbott attorneys’ fees and costs stated that
a reasonable hourly rate for one of Ms. Abbott’s expert witnesses, Dr. David
Siegler, was $400.00. Dissatisfied with that result, Ms. Abbott filed a motion for
review. The Court of Federal Claims subsequently determined that the May 14,
2020 decision did not adequately explain the finding of $400 per hour for Dr.
Siegler and therefore remanded the May 14, 2020 decision for additional

 

' The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website (http://www.cofc.uscourts.gov/aggregator/sources/7). This posting will make the
decision available to anyone with the internet. Pursuant to Vaccine Rule 18(b), the parties have
14 days to file a motion proposing redaction of medical information or other information
described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will
appear in the document posted on the website.
consideration on the hourly rate, but denied the motion for review on all other
issues. Opinion and Order, filed Oct. 8, 2020, 2020 WL 5951151.

The undersigned has now re-examined the evidence Ms. Abbott put forward
and taken into account the undersigned’s experience with attorneys’ fees and costs.
The undersigned reinstates the finding that a reasonable hourly rate for Dr.
Siegler’s work is $400 per hour, but with additional explanation.

Procedural History

Ms. Abbott alleges that the measles, mumps, and rubella (-MMR’”) vaccine
her daughter, R.A., received on June 12, 2012, harmed R.A. Ms. Abbott is
proceeding on two causes of action. Ms. Abbott alleges that the MMR vaccine
was the cause-in-fact of R.A.’s injury, and that her claim meets the definition of a
“Table claim” because R.A. developed encephalitis within 5-15 days of
vaccination. Petition, filed Sept. 26, 2014, at 1-2; see 42 C.F.R. § 100.3(a)(II)(B)
(2015).

In late June 2015, Ms. Abbott filed an expert report and CV from Dr.
Siegler. See exhibit 30, corrected copy filed June 29, 2015; exhibit 31, filed June
26, 2015. Ms. Abbott then sought retmbursement for the work Dr. Siegler
performed through a motion for an award of attorneys’ fees and costs filed less
than one month after she filed his report. Pet’r’s First Mot. for Interim Attorneys’
Fees and Costs, filed July 1, 2015. Ms. Abbott requested $450 per hour as a
reasonable hourly rate for work Dr. Siegler performed in 2015. See id. exhibit A at
41 [pdf 76]. The Secretary objected, proposing instead an hourly rate of $350.
Resp’t’s Resp. First Fee Appl’n, filed Aug. 10, 2015, at 18-20. Ms. Abbott’s
request for rermbursement of this expert cost was deferred. First Interim Fees
Decision, 2016 WL 4151689, issued July 15, 2016.

The parties thereafter continued to develop their evidence, with Ms. Abbott
filing a second report from Dr. Siegler. Although a hearing had been set for
January 2017, Ms. Abbott requested that this hearing be deferred while she
pursued a report from a second neurologist, Dr. Lawrence Steinman. Pet’r’s Status
Rep., filed Aug. 8, 2016.

To address Ms. Abbott’s Table claim, briefing was ordered. Order, issued
May 16, 2017. Ms. Abbott’s motion for a decision on the record regarding her on-
Table claim was denied, but she was permitted to continue pursuing that claim
with the submission of more evidence. Ruling, 2018 WL 11227323 (Fed. Cl.

2
Spec. Mstr. July 9, 2018). To supplement her on-Table claim, Ms. Abbott filed
expert reports from Dr. Steinman (exhibit 76) and Dr. Siegler (exhibit 80) on
August 21, 2018.

Ms. Abbott filed a second motion for attorneys’ fees and costs on an interim
basis on October 22, 2018. An award for Dr. Siegler’s time was again deferred
because he had not testified, and because an adjudication was expected as the
parties were submitting briefs. Second Interim Fees Decision, 2019 WL 1856435,
issued Mar. 19, 2019. On March 20, 2019, Ms. Abbott moved for reconsideration
of the deferral of Dr. Siegler’s costs. Ms. Abbott then filed a motion for
reimbursement of those costs on May 15, 2019.

 

After reviewing the parties’ entitlement briefs, the undersigned determined
that a hearing was appropriate. Order, issued Aug. 20, 2019. In November 2019,
the parties advised that the earliest mutually convenient date for a four-day hearing
was in October 2020. Order, issued Nov. 21, 2019. On January 6, 2020, the
undersigned referred the case to Special Master Oler for alternative dispute
resolution. With guidance from Special Master Oler, the parties have agreed to
explore resolution. Due to the extensive needs of R.A., however, the settlement
efforts have proceeded over months. As a result, the October 2020 hearing was
cancelled at the parties’ request. Order, issued Apr. 29, 2020.

In a Third Decision Awarding Interim Attorneys’ Fees and Costs, issued
May 14, 2020, the undersigned addressed Ms. Abbott’s March 19, 2019 motion for
reconsideration and May 15, 2019 motion for reimbursement of Dr. Siegler’s costs.
Although in the previous two decisions the undersigned had deferred any award to
Dr. Siegler, the undersigned found that circumstances had changed. Specifically,
the parties’ agreement to pursue an informal resolution with the assistance of
Special Master Oler suggested, but did not guarantee, that a hearing would prove
unnecessary. While a hearing during which Dr. Siegler would testify could assist
in determining a reasonable hourly rate for his work, waiting for something that
might never happen seemed unfair to Ms. Abbott. Accordingly, some award for Dr.
Siegler’s time was now appropriate.

On the question of the reasonable amount of compensation for Dr. Siegler’s
work, the Third Fees Decision set forth the standard approach in which “a
reasonable hourly rate is multiplied by a reasonable number of hours.” Third
Interim Fees Decision, 2020 WL 4198665, at *2, citing Chevalier v. Sec’y of
Health & Human Servs., No. 15-001 V, 2017 WL 490426, at *3 (Fed. Cl. Spec.
Mstr. Jan. 11, 2017). The Court agreed with this methodology. Opinion and
Order, 2020 WL 5951151, at *3-4.

For the second factor (the reasonable number of hours), the Third Fees
Decision found that Dr. Siegler’s proposed number of hours should be reduced by
10 percent. The basis for this reduction was that Dr. Siegler’s invoice was vague
in describing what work he performed, and that he charged a high hourly rate for
work that could have been delegated to a person who charged a lower hourly rate.
Upon review, the Court found this reduction “was a permissible exercise of the
special master’s discretion.” Opinion and Order, 2020 WL 5951151, at *6.

However, as noted above, the Court did not accept the determination of Dr.
Siegler’s hourly rate. The Third Fees Decision had noted that Dr. Siegler’s
proposed hourly rate increased from $450 an hour to $500 an hour during the
litigation:

Dr. Siegler began working on this case on December 7,
2014. His initial proposed hourly rate was $450 per
hour. He maintained that proposed rate through June 30,
2015. For work performed on or after July 1, 2015, Dr.
Siegler proposed $500 per hour. See Pet’r’s Second Fee
Appl’n, exhibit A at 41 (Dr. Siegler’s first invoice), 50
(Dr. Siegler’s second invoice).

Third Interim Fees Decision, at 2020 WL 4198665, at *2.

The Third Fees Decision discussed the support Ms. Abbott offered for Dr.
Siegler’s hourly rate over a series of submissions.

While petitioner had highlighted Dr. Siegler’s experience
in her first attorneys’ fees and costs motion, petitioner
did not provide any cases with a reasoned basis to
establish Dr. Siegler’s hourly rate. Pet’r’s First Fee
Appl’n, filed July 1, 2015, exhibit A at 31-32. ... In the
second interim attorneys’ fees and costs motion,
petitioner again did not cite any cases to support Dr.
Siegler’s hourly rate in the second motion.

The Third Fees Decision also discussed cases Ms. Abbott cited in her March 20,
2019 motion for reconsideration. Of this group, hardly any presented reasoned

4
analysis explaining the calculation of Dr. Siegler’s hourly rate. See Ahlum v.
Sec'y of Health & Human Servs., No. 12-763 V, 2016 WL 3360423, at *1 (Fed. Cl.
Spec. Mstr. May 26, 2016); Ahlum v. Sec'y of Health & Human Servs., No. 12-
763V, 2014 WL 4100938, at *1 (Fed. Cl. Spec. Mstr. July 31, 2014); Al-Uffi v.
Sec’y of Health & Human Servs., No. 13-956V (Fed. Cl. Spec. Mstr. Oct. 17,
2017); Silverio v. Sec’y of Health & Human Servs., No. 15-235V, 2018 WL
3432889 (Fed. Cl. Spec. Mstr. June 6, 2018); Rich v. Sec’y of Health & Human
Servs., No. 12-742V, 2017 WL 1435879 (Fed. Cl. Spec. Mstr. Mar. 28, 2017);
Ramirez v. Sec’y of Health & Human Servs., No. 16-1180V, 2019 WL 948385
(Fed. Cl. Spec. Mstr. Jan. 30, 2019).

 

 

 

 

 

One case, however, did contain some explanation for Dr. Siegler’s hourly
rate. In that case, the special master determined that Dr. Siegler’s hourly rate for
2017 and 2018 should be $400. Zumwalt v. Sec'y of Health & Human Servs., No.
16-994V, 2018 WL 6975184, at *5 (Fed. Cl. Spec. Mstr. Nov. 27, 2018).

 

The Third Fees Decision also reviewed the cases Ms. Abbott cited in her
motion for reimbursement of Dr. Siegler’s costs. Those cases, too, did not discuss
Dr. Siegler’s hourly rate. See Bales v. Sec’y of Health & Human Servs., No. 15-
882V, 2017 WL 2243094 (Fed. Cl. Spec. Mstr. Apr. 26, 2017); Boyd v. Sec'y of
Health & Human Servs., No. 13-634V, 2015 WL 1161658, at *1 (Fed. Cl. Spec.
Mstr. Feb. 13, 2015); Van Alst v. Sec’y of Health & Human Servs., No. 15-1180V,
2018 WL 655043 (Fed. Cl. Spec. Mstr. Jan. 4, 2018).

 

Based upon the information that Ms. Abbott had presented, the Third Fees
Decision concluded:

In reviewing these cases cited by petitioner, the
undersigned notes that only one case contained a
discussion of Dr. Siegler’s hourly rate, Zumwalt, and that
case set his hourly rate at $400/hour. 2018 WL 6975184,
at *5. Considering that one discussion of Dr. Siegler’s
hourly rate, the lack of any other substantive discussions
of Dr. Siegler’s hourly rate, and the fact that the
undersigned has not yet observed Dr. Siegler testify, the
undersigned finds that $400/hour is a reasonable hourly
rate for Dr. Siegler.

Third Fees Decision, 2020 WL 4198665S, at *3.
The Court ruled that “the special master must explain more fully the basis
for his decision.” Opinion and Order, 2020 WL 5951151, at *5. The Court
identified six factors that a special master may consider in determining an expert’s
hourly rate.

(1) [T]he witness’ [s] area of expertise; (2) the education
and training required to provide the expert insight that is
sought; (3) the prevailing rates for other comparably
respected available experts; (4) the nature, quality and
complexity of the [information] provided; (5) the cost of
living in the particular geographic area; and (6) any other
factor likely to be of assistance to the [Special Master] in
balancing the interests implicated by the [Vaccine Act].

Opinion and Order, 2020 WL 5951151, at *5.

Analysis

As the Court suggested, the undersigned will now more explicitly address
each of the six factors, which were imported into the Vaccine Program in Wilcox
v. Sec’y of Health & Human Servs., No. 90-991V, 1997 WL 101572, at *4 (Fed.
Cl. Spec. Mstr. Feb. 14, 1997).

 

(1) The witness ’s area of expertise

According to a 2012 curriculum vitae, which Ms. Abbott filed in 2015 as
exhibit 31, Dr. Siegler was president of Child Neurology of Tulsa, P.C. With
respect to board certification, Dr. Siegler’s curriculum vitae shows:

2010-2020 Certified by American Board of Psychiatry and Neurology:
2000-2010 Neurology with Special Qualifications in Child Neurology

Exhibit 31 at 2. His curriculum vitae lists two publications, one in 1995 and the
other in 1985. Id. at 5. His curriculum vitae lists three items of research, one in
1984-1986 (a time before he entered medical school), another in 1990, and a third
in 2000-2002. None of the topics suggest any specialization in topics that arise in
the Vaccine Program in general, such as how vaccines affect the human body, or in
R.A.’s case specifically, such as Rasmussen’s encephalitis.
Dr. Siegler has also participated in and sometimes led various professional
organizations in Tulsa, Oklahoma. He is (or was) a member of national and state
medical organizations. Id. at 2-3.

From 2003 to the “present,” Dr. Siegler has taught as a clinical assistant
professor within the department of pediatrics at two institutions: the Oklahoma
University State College of Osteopathic Medicine and the University of Oklahoma
College of Medicine. Id. at 1. He also lists teaching in the child neurology
curriculum for pediatric residency at the same schools. Id. at 3.

(2) the education and training required to provide the expert insight that is
sought

Dr. Siegler earned his medical degree from the University of Texas
Southwestern Medical School in 1991. He worked in a pediatric acute care clinic
and then had a residency followed by an internship in pediatrics at the Stanford
Medical Services and affiliated hospitals. Id. at 4. At a residency in child
neurology at Stanford from 1993-1996, Dr. Siegler focused on epilepsy, neonatal,
EEG, stroke, and rehabilitation. Id. at 3.

(3) the prevailing rates for other comparably respected available experts

The undersigned recently surveyed cases that awarded hourly rates to
neurologists in the Vaccine Program.

As the Court pointed out, special masters have
awarded some neurologists more than $400 per hour and
the Court provided four examples. Opinion and Order at
8, 2020 WL 4433755, at *7. In Gowans v. Sec’y of
Health & Human Servs., No. 14-440V, 2017 WL
1842824, at *5 (Fed. Cl. Spec. Mstr. Aug. 12, 2017), the
undersigned awarded Nizar Souayah $500 per hour with
little, if any, analysis. Dr. Souayah is relatively well-
known in the Vaccine Program. For a review of his
biography, see Salmins v. Sec’y of Health & Human
Servs., No. 11-140V, 2014 WL 1569478, at *10 (Fed. Cl.
Spec. Mstr. Mar. 31, 2014). His background includes
being a professor of neurology at the New Jersey Medical
and Dental School and board-certified in neurology,
neuromuscular medicine, psychiatry, and

7
electrodiagnostic medicine. He has also written articles
on vaccine-related adverse reactions. Id. In an earlier
case toward the beginning of Dr. Souayah’s work in the
Vaccine Program, he was awarded $425 an hour.
Chevalier v. Sec’y of Health & Human Servs., No. 15-
001, 2017 WL 4904206, at *3 (Fed. Cl. Spec. Mstr. Jan.
11, 2017).

In Rosof v. Sec’y of Health & Human Servs., No.
14-766V, 2017 WL 1649802, at *4 (Fed. Cl. Spec. Mstr.
Mar. 31, 2017), a special master reduced Dr. Steinman’s
proposed hourly rate from $550 to $500. Dr. Steinman is
“a board-certified neurologist who practices and teaches
at Stanford University Hospital.” Id. Dr. Steinman has
““contributed to the Vaccine Program substantially ... by
researching specific mechanisms of molecular mimicry
of various vaccines injuries to various vaccines.’” Id. at
3 (quoting Pet’r’s Mot., exhibit 6 at 5). The special
master in Rosof noted that “in the Vaccine Program, even
the payment of $500 per hour is rare.” Id. at 4 (citing
cases). Approximately five years earlier, Dr. Steinman
was awarded $450 per hour for his work in previous
years. Brown v. Sec’y of Health & Human Servs., No.
09-426V, 2012 WL 952268, at *10 (Fed. Cl. Spec. Mstr.
Feb. 29, 2012).

In Smith v. Sec’y of Health & Human Servs., No.
18-0043 V, 2020 WL 1243238, at *9 (Fed. Cl. Spec.
Mstr. Feb. 20, 2020), a special master reduced the
proposed hourly rate for Dr. Jack Burks from $650 to
$500 per hour. This decision states Dr. Burks has
qualifications in “neurology and immunology.” Id. at *8.
He had been a been a clinical professor of neurology at
Florida International University and Nova Southeastern
University. Id. at *9 n.14.

However, all neurologists do not always receive
$500 per hour. For example, Shinskey v. Sec’y of Health
& Human Servs., No. 15-713V, 2019 WL 2064558, at *5
(Fed. Cl. Spec. Mstr. May 9, 2019), awarded Dr. Morgan
$400 per hour. Dr. Morgan has been an assistant
professor in the department of clinical neuroscience at
the School of Medicine of Brown University. Stitt v.

8

 

 

 

 

 

 
Sec’y of Health & Human Servs., No. 09-653 V, 2013
WL 3356791, at *5 (Fed. Cl. Spec. Mstr. May 31, 2013).
Carlo Tornatore also typically receives $400 per hour.
E.g., Caruso v. Sec’y of Health & Human Servs., No. 15-
200V, 2017 WL 5381004, at *4 (Fed. Cl. Spec. Mstr.
Sept. 26, 2017). Dr. Tornatore is also well-known in the
Vaccine Program. He is a professor of neurology at the
Georgetown University Medical Center and the Vice
Chairman of the Department of Neurology at MedStar
Georgetown University Hospital. Maciel v. Sec’y of
Health & Human Servs., No. 15-362V, 2018 WL
6259230, at *5 (Fed. Cl. Spec. Mstr. Oct. 12, 2018).

* OF

 

 

To the extent that these decisions provide coherent
guidance, one lesson is that neurologists who have
additional background in immunology, such as Dr.
Steinman and Dr. Souayah, merit a premium. Their
knowledge of immunology allows Dr. Steinman and Dr.
Souayah to communicate how a body responds to a
vaccine, a process that involves the immune system. Dr.
Steinman and Dr. Souayah have also researched how
vaccines might cause an adverse reaction. These factors
place them at a tier higher than Dr. Charleston, whose
report contained very little immunology. Experts who
have expertise in multiple disciplines may be
compensated at a higher hourly rate. See Ross-Hime
Designs, Inc. v. United States, 124 Fed. Cl. 69, 74 (2015)
(declining to compensate someone at $500 per hour as a
legal expert when the person, who was an engineer,
testified about technical aspects of robotics).

Lewis v. Sec’y of Health & Human Servs., No. 15-907V, 2020 WL 6071671, at
*7-8 (Fed. Cl. Spec. Mstr. Sept. 11, 2020) (finding that $400 per hour was a
reasonable hourly rate for a board-certified neurologist who specialized in

headaches).

While Lewis described a range of hourly rates for neurologists, Lewis did
not state when the neurologist performed the work for which the neurologist was
compensated. However, the year in which the neurologist work is available in
some cases as presented in the following table.

9
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Docket Expert Year Work /| Hourly Rate
Performed
Gowans 14-440V Dr. Steinman | Not specified | $500
Chevalier 15-001V Dr. Steinman | Not specified | $500
Rosof 14-766V Dr. Steinman | 2016 $500
2009 $450
Brown 09-426V Dr. Steinman | 2010 $475
2011 $500
Smith & H. 18-0043 V Dr. Burks 2019 $500
Shinskey 15-713V Dr. Morgan 2016 $400
2015 $400
Caruso 15-200V Dr. Tornatore 017 $400
Lewis 15-907V Dr. Charleston | 2018-2019 $400

 

(4) the nature, quality and complexity of the [information] provided

Dr. Siegler has written three reports in this case but has not testified orally.
His June 26, 2015 report was three (single-spaced) pages in length with an
additional fourth page listing bibliographic information for the 11 articles he cited.
In this report, Dr. Siegler summarized R.A.’s medical history, discussed the
condition R.A. suffers (Rasmussen’s encephalitis), and asserted that the MMR
vaccine can induce febrile seizures. With respect to Ms. Abbott’s claim that R.A.
began to suffer an encephalopathy within 5-15 days, Dr. Siegler stated that R.A.’s
“neurologic symptoms [began] ‘about a week’ after her MMR vaccination of
decreased responsiveness.” Exhibit 31. Although Dr. Siegler did not explicitly
explain the source for “about a week,” the underlying evidence is most likely
affidavits from R.A.’s parents. See exhibit | (affidavit) ¥ 4, exhibit 29 (affidavit)

q9 2-3.

Next, Dr. Siegler responded to a report from the Secretary’s expert, Thomas
Forsthuber, in a second report, which started with an overview. Dr. Siegler wrote,
“Page | represents a clinical summary. Pages 2-5 are my responses to his
comments on contentions 1-3 and a summary. Page 6 is a table of diagnostic
criteria for determining Rasmussen’s Encephalitis (RE). Page 7 lists references.”
Exhibit 47 (report dated Jan. 2, 2016) at 1.

10

 
Finally, in response to the undersigned’s order for more information
regarding R.A.’s health within 5-15 days of the vaccination, Dr. Siegler wrote a
third report. This report is slightly longer than two single-spaced pages. Exhibit
80 (report dated Aug. 20, 2018).

For the sake of context, the reports from Ms. Abbott’s other neurologist, Dr.
Steinman, were 22 pages (plus 1.5 pages of references), slightly longer than four
pages, and slightly more than 20 pages. Exhibits 51 (report dated Feb. 15, 2017),
76 (report dated Aug. 20, 2018), 87 (report dated Feb. 29, 2020). The Secretary’s
first expert, Dr. Forsthuber, wrote reports that are seven pages with an eighth page
for references, 11 pages with additional pages for references and appendices, and
14 pages with an additional page for references. Exhibit A (report, dated Oct. 12,
2015), exhibit S (report, filed May 8, 2017), exhibit Z (report filed April 16,
2020).? The Secretary’s other expert, John Zemple, wrote a report that is six pages
with another page for references. Exhibit C (report filed Oct. 16, 2015).

“The nature, quality, and complexity” of Dr. Siegler’s written reports can be
analyzed for the two claims Ms. Abbott is bringing. With respect to Ms. Abbott’s
claim that R.A. suffered an encephalopathy within 5-15 days, Dr. Siegler’s work
has been acceptable. His first report did not really engage with the Table’s
definition of encephalopathy, and the second did not address the matter at all. See
exhibits 30, 47. Some responsibility for the absence of any discussion about an
on-Table encephalopathy might be placed with Mr. Downing, who retained Dr.
Siegler and could have directed the scope of Dr. Siegler’s inquiry. After the
undersigned directed the content of reports about “encephalopathy” as the Table
defines that term, Dr. Siegler’s third report was improved (more persuasive).

On the other hand, Dr. Siegler’s opinions for the causation-in-fact claim
never reached the highest level of quality. Dr. Siegler appears not to have any
special training or expertise in immunology. Ms. Abbott comes close to admitting
as such; after the case had been pending for nearly two years and set for a hearing,
she decided “to retain a new expert in neuroimmunology given the nature of the
allegations.” Pet’r’s Status Rep., filed Aug. 8, 2016. Dr. Steinman has since
become Ms. Abbott’s primary expert on the causation-in-fact claim.

In short, Dr. Siegler’s written work has been fine. It has been neither
outstanding nor poor.

 

? Dr. Forsthuber’s second and third reports responded to opinions from Dr. Steinman, not
Dr. Siegler.

11
(5) the cost of living in the particular geographic area

According to the Court of Claims, a “court can take judicial notice of public
information concerning the cost of living variations, such as the statistics compiled
by the United States Department of Commerce and its Census Bureau and Bureau
of Labor Statistics.” Giles Indus., Inc. v. United States, 650 F.2d 274, 278, 227 Ct.
Cl. 496 (1981). Opinions from the Court of Claims remain binding precedent
within the Federal Circuit. South Corp. v. United States, 690 F.2d 1368, 1370-71
(Fed. Cir. 1982) (en banc).

 

 

The government has calculated “Regional Price Parities by Metropolitan
Area, 2018.” See appendix. This data shows the following costs by region (100
being the base rate):

 

 

 

 

 

 

 

 

 

 

 

Relative Cost of Living for Select Areas

Region Expert Index Value
United States (national average) --- 100.0
Tulsa, OK Dr. Siegler 89.6
San Francisco, CA Dr. Steinman 131.6
Trenton, NJ Dr. Souayah 108.6
Miami, FL Dr. Burks 109.9
Providence, RI Dr. Morgan 99.9
Washington, DC Dr. Tornatore 117.8

 

 

 

This data confirms that the cost of living in cities on either coast exceeds the
cost of living in cities in the middle portion of the country, a commonly understood
point. Compared to the five metropolitan areas in which neurologists identified in
Lewis reside and/or practice, Tulsa has the least expensive cost of living. In this
list, Tulsa is the only metropolitan area in which the cost of living is significantly
lower than the cost of living in the United States as a whole. (Technically,
Providence, Rhode Island (where Dr. Morgan practices) has a cost of living of
99.9, just below the national average.)

12
(6) any other factor likely to be of assistance to the [Special Master] in
balancing the interests implicated by the [Vaccine Act].

Two additional factors fall into this general category. These are whether the
doctor’s previous exposure to a case as a treating doctor affects the reasonable
hourly rate and whether inflation plays a role.

Treating Doctor vs. Specially Retained Expert. In its Opinion and Order, the
Court suggested that the undersigned discuss whether Dr. Siegler’s status as a
treating doctor in Zumwalt affects the determination of a reasonable hourly rate.
The short answer is no.

A reasonable value of any expert’s time depends upon a number of factors,
including: the expert’s area of expertise, the education and training required to
offer an opinion, the rates awarded to comparable experts, the quality of the
expert’s work, and the cost of living in which the expert lives. None of these
factors suggest that a doctor’s prior exposure to a case as a treating doctor should
increase or decrease the hourly rate for presenting an opinion in the context of
litigation.’ The relevant metrics concern Dr. Siegler and his background. They do
not include the identity of the person for whom the opinion is presented. Whether
the person about whom Dr. Siegler is opining is his patient would not affect Dr.
Siegler’s hourly rate. Rather than focusing on whether Dr. Siegler is labeled as a
treating doctor or a retained expert, in both Zumwalt and this case, Dr. Siegler’s
neurology expertise was insufficient to stand alone and in both cases the petitioners
retained a more experienced neurologist with expertise in neurology, Dr. Steinman,
to opine on their cases. The petitioners assessed Dr. Siegler and found that he
required supplementation.

Inflation. In Zumwalt, the special master awarded Dr. Siegler $400 for work
performed in 2017 and 2018. But, here in Ms. Abbott’s case, most of Dr. Siegler’s
work was performed years earlier.

Dr. Siegler wrote his first report in 2015. Pet’r’s First Mot. for Interim
Attorneys’ Fees and Costs, filed July 1, 2015, exhibit A at 41 [pdf 76]. If itis
assumed that $400 in 2018 is reasonable, then arguably the hourly rate he receives
should be reduced somewhat, to account for inflation between 2015 and 2018. See

 

3 On the other hand, a doctor’s familiarity with the vaccinee’s medical records might
suggest that a treating doctor might spend less time reviewing medical records. But, the treating
doctor might require more time to research medical articles.

13
McCarty v. United States, 142 Fed. Cl. 616, 623 (2019) (noting that attorneys’ fees
are adjusted for inflation); Dean on behalf of .D. v. Sec’y of Health & Human
Servs., No. 13-808V, 2015 WL 8001603, at *7 (Fed. Cl. Spec. Mstr. Nov. 12,
2015).

 

Finding

As the Court suggested, the undersigned has reevaluated Dr. Siegler’s work
through the multiple factors listed above. While some of those factors, such as
cost of living, contain mathematical measurements, others are less precise.

The foundation for determining the hourly rate for Dr. Siegler is the range of
hourly rates paid to neurologists discussed in Lewis. This starting point seems
reasonable as those neurologists have roughly similar backgrounds in terms of
“area of expertise” and “education and training.” Within this range, two modifying
factors are the quality of work and the geographic cost of living, which warrant
additional discussion.

Quality of the Work. As discussed above, Dr. Siegler’s work has been as a
pediatric neurologist. Within this field of very talented and accomplished doctors,
Dr. Siegler’s performance has been ordinary.

However, based on his background and the quality of his reports, Dr. Siegler
is not as an expert in vaccine injuries or immune-mediated neurological illness like
Dr. Steinman. See Zumwalt, 2018 WL 6975184, at *5 (declining to compensate
Dr. Siegler at the “top of the range.”). Dr. Siegler, according to his curriculum
vitae, has written two articles for publication after he graduated from medical
school. His curriculum vitae does not show that he has in-depth education,
training, or experience about how the immune system and the neurologic system
interact. His background does not suggest that he should be compensated at the
same rate as experts like Dr. Steinman, Dr. Tornatore, or Dr. Souayah, who have
researched and published about how the immune and neurologic systems interact
more extensively than Dr. Siegler. See Torday v. Sec’y of Health & Human
Servs., No. 07-372V, 2011 WL 2680717, at *4 (Fed. Cl. Spec. Mstr. May 4, 2011)
(indicating an economist with better credentials should command a higher hourly
rate). Indeed, to advance her causation-in-fact theory of recovery, Ms. Abbott
brought in Dr. Steinman. Ms. Abbott has not established that Dr. Siegler, who fills
the role of a competent neurologist, should be compensated at a rate close to the

14
rate of Dr. Steinman, who fills the role of a competent neurologist and
immunologist.*

Geographic Cost of Living. The Court’s Opinion and Order suggested that
the expert’s cost of living should be a factor in finding a reasonable hourly rate.
The cost-of-living information undermines any argument that Dr. Siegler, a
member of the Tulsa medical community, should be compensated at the same rate
as Dr. Steinman, a member of the San Francisco medical community, given that
the cost of living in San Francisco is approximately 50 percent (technically 47
percent) higher than the cost of living in Tulsa. Compensating Dr. Siegler at the
same rate as Dr. Steinman simply because both are neurologists would produce a
windfall for Dr. Siegler due to the happenstance of geography. Likewise, an
uncritical and automatic “transfer” of rates from Tulsa to San Francisco would
appear to penalize Dr. Steinman and other experts who live in a city with a high
cost of living.

 

The undersigned also gives much weight to the cost of living information.
This data has the advantage of being objective. Nevertheless, the undersigned has
not transferred an hourly rate from one geographic location to Tulsa as a matter of
rote.

The Court’s Opinion and Order directed a thorough review of factors not
previously analyzed. The undersigned’s examination of those factors suggests that
$400 is a generous rate of compensation for Dr. Siegler’s work in this case.°

Accordingly, for Dr. Siegler’s work, Ms. Abbott is again awarded
$28,260.00.

 

+ While both Dr. Steinman and Dr. Tornatore have been compensated at $500 per hour
and $400 per hour respectively, both have had their compensation reduced due to poor
performance in particular cases. See D.G. v. Sec’y of Health & Human Servs., No. 11-577V,
2020 WL 3265015, at *5 (Fed. Cl. Spec. Mstr. May 22, 2020) (reducing Dr. Steinman’s
compensation by approximately 40 percent); Frantz v. Sec’y of Health & Human Servs., No. 13-
158V, 2019 WL 3713942, at *20-21 (Fed. Cl. Spec. Mstr. June 24, 2019) (reducing Dr.
Tornatore’s hourly rate), mot. for rev. denied, 146 Fed. Cl. 137, 146 (2019).

 

 

> A stricter application of the purely mathematical components (the cost of living
components and inflation) would probably cause a decrease in the hourly rate awarded to Dr.
Siegler. The undersigned declines to reduce Dr. Siegler’s rate below the amount the May 14,
2020 decision in this case for two reasons. First, the Secretary has not put forward any argument
regarding inflation. Second, any decrease in Dr. Siegler’s hourly rate might appear punitive.

15
Conclusion

The Vaccine Act permits an award of reasonable attorneys’ costs. 42 U.S.C.
§ 300aa-15(e). This shall be paid as follows:

A lump sum payment of $28,260.00 in the form of a check made payable
jointly to petitioner and petitioner’s attorney, Andrew D. Downing, of
Van Cott & Talamante, PLLC, for attorneys’ costs on an interim basis
available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith. ° The Clerk’s Office

is also directed to provide this decision to the assigned judge. Vaccine Rule
28.1(a).

IT IS SO ORDERED.
s/Christian J. Moran

Christian J. Moran
Special Master

 

° Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgement by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

16
Appendix:

Bureau of Economic Analysis, Regional
Price Parities by Metropolitan Area (2018),
https://www.bea.gov/data/income-
saving/real-personal-income-states-and-
metropolitan-areas (under “Current

Releases” click on the “Release Tables
Only” link).

 

 

 
Table 6. Regional Price Parities by Metropolitan Area, 2018

 

Regional price parities

 

 

 

 

 

 

 

All Services
; Goods
items Rents Other

United States* 100.0 98.9 100.0
United States nonmetropolitan

portion 87.2 94.7 62.5 93.7

Metropolitan Statistical Areas

Abilene, TX 91.4 96.8 81.6 92.6
Akron, OH 90.1 95.9 16.7 91.9
Albany, GA 82.9 96.8 52.9 94.6
Albany-Lebanon, OR 96.6} 101.5 89.8 95.8
Albany-Schenectady-Troy, NY 99.9 98.7 102.4 99.9
Albuquerque, NM 94.2 93.6 87.7 100.3
Alexandria, LA 86.2 97.0 63.6 92.6
Allentown-Bethlehem-Easton, PA-NJ 99.8 99.0 98.1 101.7
Altoona, PA 90.5 98.7 64.9 99.9
Amarillo, TX 92.2 97.2 83.1 92.6
Ames, lA 91.5 93.4 90.1 90.4
Anchorage, AK 107.1} 101.5 134.1 99.5
Ann Arbor, Ml 101.2 98.4 115.5 96.8
Anniston-Oxford, AL 83.1 97.5 52.2 91.8
Appleton, WI 89.8 96.0 74.1 91.5
Asheville, NC 93.4 95.9 87.9 94.7
Athens-Clarke County, GA 91.3 97.3 775 94.6
Atlanta-Sandy Springs-Alpharetta,

GA 97.3 98.7 95.9 96.8
Atlantic City-Hammonton, NJ 100.3] 100.9 93.4 104.0
Auburn-Opelika, AL 85.4 92.0 70.4 91.6
Augusta-Richmond County, GA-SC 88.9 97.1 69.5 94.6
Austin-Round Rock-Georgetown, TX 100.2 97.4 120.6 92.6
Bakersfield, CA 96.4 96.3 89.4 102.0
Baltimore-Columbia-Towson, MD 106.7 103.1 113.7 104.9
Bangor, ME 96.5 98.7 85.5 102.6
Barnstable Town, MA 105.4 98.7 122.4 102.6
Baton Rouge, LA 91.7 96.3 83.4 92.6

 
Battle Creek, Ml

Bay City, Ml

Beaumont-Port Arthur, TX
Beckley, WV

Bellingham, WA

Bend, OR

Billings, MT

Binghamton, NY
Birmingham-Hoover, AL
Bismarck, ND
Blacksburg-Christiansburg, VA
Bloomington, IL

Bloomington, IN
Bloomsburg-Berwick, PA
Boise City, ID
Boston-Cambridge-Newton, MA-NH
Boulder, CO

Bowling Green, KY
Bremerton-Silverdale-Port Orchard,
WA

Bridgeport-Stamford-Norwalk, CT
Brownsville-Harlingen, TX
Brunswick, GA
Buffalo-Cheektowaga, NY
Burlington, NC

Burlington-South Burlington, VT
California-Lexington Park, MD
Canton-Massillon, OH

Cape Coral-Fort Myers, FL

Cape Girardeau, MO-IL
Carbondale-Marion, IL

Carson City, NV

Casper, WY

Cedar Rapids, IA
Chambersburg-Wayneshboro, PA
Champaign-Urbana, IL
Charleston, WV
Charleston-North Charleston, SC
Charlotte-Concord-Gastonia, NC-SC

 

87.7
85.6
88.2
76.6
100.3
101.6
94.9
95.7
88.7
92.8
89.1
92.1
91.7
92.6
93.5
114.2
107.1
84.5

107.8
115.3
83.0
88.0
94.8
89.6
105.7
98.1
86.4
97.8
83.9
83.4
96.6
94.8
88.5
94.6
92.2
86.4
96.8
94.2

 

96.0
96.0
97.4
92.1
96.3
101.5
94.2
98.7
97.3
95.3
92.1
96.0
95.9
98.7
93.7
102.8
97.9
91.8

106.8
107.5
97.4
92.1
98.7
97.5
98.7
92.1
96.0
97.5
93.4
94.3
98.8
93.5
95.1
98.7
95.9
95.7
97.5
97.1

 

69.2
60.6
67.7
45.8
105.2
110.1
89.4
84.7
69.1
88.2
79.1
85.2
85.8
71.7
84.4
142.1
147.3
63.1

115.8
138.9
96.9
73.1
79.2
70.4
124.2
113.4
62.1
103.6
64.9
61.9
96.9
89.5
70.1
78.8
87.1
98.5
99.2
88.0

 

91.5
91.5
92.6
94.5
102.0
95.8
99.5
99.9
91.8
92.3
94.6
91.5
91.4
99.9
100.1
110.3
97.2
91.8

104.3
111.6
92.6
94.5
99.9
94.6
102.6
94.6
91.5
94.6
90.4
89.7
93.6
100.4
92.1
99.9
91.4
94.7
94.6
94.6
Charlottesville, VA
Chattanooga, TN-GA
Cheyenne, WY
Chicago-Naperville-Elgin, IL-IN-WI
Chico, CA

Cincinnati, OH-KY-IN
Clarksville, TN-KY
Cleveland, TN
Cleveland-Elyria, OH
Coeur d'Alene, ID
College Station-Bryan, TX
Colorado Springs, CO
Columbia, MO

Columbia, SC

Columbus, GA-AL
Columbus, IN

Columbus, OH

Corpus Christi, TX
Corvallis, OR

Crestview-Fort Walton Beach-Destin,

FL

Cumberland, MD-WV

Dallas-Fort Worth-Arlington, TX
Dalton, GA

Danville, IL
Daphne-Fairhope-Foley, AL
Davenport-Moline-Rock Island, IA-IL
Dayton-Kettering, OH

Decatur, AL

Decatur, IL
Deltona-Daytona Beach-Ormond
Beach, FL

Denver-Aurora-Lakewood, CO
Des Moines-West Des Moines, IA
Detroit-Warren-Dearborm, Ml
Dothan, AL

Dover, DE

Dubuque, IA

Duluth, MN-WI

Durham-Chapel Hill, NC

 

99.1
88.8
94.4
103.2
99.7
90.0
89.1
84.9
90.1
94.6
93.0
99.2
89.3
91.8
88.9
88.9
91.9
93.2
102.2

94.3
86.1
100.7
84.3
78.6
90.3
88.7
88.3
83.5
85.3

95.9
104.9
92.6
95.5
83.9
92.2
89.6
89.8
94.9

 

97.3
97.2
93.5
99.5
96.3
95.5
97.1
92.0
95.9
98.8
96.9
93.7
95.2
97.0
97.1
94.2
95.9
97.4
101.5

94.8
97.5
98.8
92.1
94.2
97.5
95.2
96.0
97.5
96.0

97.5
98.9
95.2
98.6
96.4
97.5
95.3
95.1
96.5

 

112.7
70.9
88.1

113.2

102.7
78.5
74.5
67.0
77.0
89.1
88.0

108.5
74.6
79.2
70.3
80.0
84.7
87.6

112.5

92.6
60.5
108.2
62.6
92.1
80.2
71.6
70.1
92.2
99.2

95.4
136.8
87.8
85.8
96.2
81.4
74.4
774
91.7

 

94.6
91.8
100.4
101.8
102.0
91.1
91.8
91.6
91.9
93.6
92.6
100.2
92.2
94.6
94.7
89.5
91.4
92.6
95.8

94.8
94.6
98.4
94.5
89.5
91.8
92.3
91.5
91.8
91.5

94.6
96.1
92.2
97.7
91.8
94.6
92.3
92.1
94.7
East Stroudsburg, PA

Eau Claire, WI

El Centro, CA
Elizabethtown-Fort Knox, KY
Elkhart-Goshen, IN

Elmira, NY

El Paso, TX

Enid, OK

Erie, PA
Eugene-Springfield, OR
Evansville, IN-KY
Fairbanks, AK

Fargo, ND-MN

Farmington, NM
Fayetteville, NC
Fayetteville-Springdale-Rogers, AR
Flagstaff, AZ

Flint, MI

Florence, SC
Florence-Muscle Shoals, AL
Fond du Lac, WI

Fort Collins, CO

Fort Smith, AR-OK

Fort Wayne, IN

Fresno, CA

Gadsden, AL

Gainesville, FL

Gainesville, GA

Gettysburg, PA

Glens Falls, NY

Goldsboro, NC

Grand Forks, ND-MN

Grand Island, NE

Grand Junction, CO

Grand Rapids-Kentwood, MI
Grants Pass, OR

Great Falls, MT

Greeley, CO

Green Bay, WI

 

97.1
89.4
89.8
85.8
88.8
95.5
88.6
89.7
92.3
98.5
88.1
106.6
91.4
91.1
88.7
88.8
98.5
89.7
86.9
82.3
87.1
102.0
83.5
88.8
96.5
82.3
94.2
90.3
96.1
97.1
87.1
90.9
84.3
93.3
92.2
93.1
92.4
97.6
89.8

 

98.7
96.0
101.5
92.0
96.0
98.7
97.4
97.4
98.7
96.3
96.0
100.8
95.3
98.8
96.1
97.3
98.8
98.4
96.3
97.5
94.2
93.5
97.2
96.0
96.3
97.5
96.1
92.1
98.7
98.7
97.5
95.3
93.4
98.8
95.8
101.5
93.5
97.9
95.8

 

90.5
74.3
69.0
71.3
71.3
83.1
73.8
73.5
71.3
97.7
68.1
141.8
82.6
74.9
73.4
69.5
104.8
66.6
62.0
48.8
72.9
123.3
99.0
70.7
89.4
49.8
90.3
82.2
85.7
89.4
62.7
81.4
§3.3
85.1
86.2
79.1
80.0
97.8
76.1

 

99.9
91.5
95.8
91.6
91.5
99.9
92.6
92.6
99.9
102.0
91.5
95.1
92.3
93.6
94.7
92.6
93.6
96.8
94.7
91.8
89.5
100.4
92.6
91.5
102.0
91.8
94.7
94.5
99.9
99.9
94.6
92.3
90.4
93.6
91.4
95.8
100.4
97.2
91.3
Greensboro-High Point, NC
Greenville, NC
Greenville-Anderson, SC
Gulfport-Biloxi, MS
Hagerstown-Martinsburg, MD-WV
Hammond, LA
Hanford-Corcoran, CA
Harrisburg-Carlisle, PA

Harrisonburg, VA
Hartford-East Hartford-Middletown,
CT

Hattiesburg, MS
Hickory-Lenoir-Morganton, NC
Hilton Head Island-Bluffton, SC
Hinesville, GA

Homosassa Springs, FL

Hot Springs, AR

Houma-Thibodaux, LA
Houston-The Woodlands-Sugar
Land, TX

Huntington-Ashland, WV-KY-OH
Huntsville, AL

Idaho Falls, ID
Indianapolis-Carmel-Anderson, IN
lowa City, IA

Ithaca, NY

Jackson, MI

Jackson, MS

Jackson, TN

Jacksonville, FL

Jacksonville, NC
Janesville-Beloit, WI

Jefferson City, MO

Johnson City, TN

Johnstown, PA

Jonesboro, AR

Joplin, MO
Kahului-Wailuku-Lahaina, Hl
Kalamazoo-Portage, Ml
Kankakee, IL

 

89.8
87.1
90.4
87.7
98.0
85.8
95.3
96.6
90.3

102.1
84.0
87.6
95.0
91.3
88.4
85.5
89.2

101.8
85.7
89.2
91.3
91.6
93.7

105.9
88.0
89.2
81.0
95.5
92.1
89.9
81.7
86.0
86.3
83.3
85.1

109.5
90.4
93.5

 

97.1
97.5
97.3
97.3
101.2
92.0
101.5
98.7
92.1

98.9
91.9
97.5
92.1
92.1
92.1
92.0
97.4

95.5
96.8
97.5
98.8
96.0
95.1
98.7
96.0
96.9
91.9
97.5
97.5
96.0
93.4
97.5
98.7
92.0
95.3
102.9
96.0
98.4

 

71.1
65.1
73.2
69.8
80.5
71.3
85.0
87.4
83.0

107.1
64.6
61.7
99.8
87.4
78.5
70.9
72.4

104.5
96.9
69.2
75.8
83.5
93.4

132.1
68.8
72.8
96.1
93.5
82.7
76.3
99.3
61.3
91.2
64.0
98.5

138.3
78.7
76.6

 

94.6
94.6
94.6
91.8
107.9
92.2
95.8
99.9
94.6

102.8
91.7
94.6
94.6
94.6
94.6
92.2
92.6

107.2
94.5
91.8
93.6
91.5
92.2
99.9
91.5
91.8
91.7
94.6
94.6
91.5
90.4
91.8

100.0
92.2
92.3
96.6
91.5

100.3
Kansas City, MO-KS
Kennewick-Richland, WA
Killeen-Temple, TX
Kingsport-Bristol, TN-VA
Kingston, NY

Knoxville, TN

Kokomo, IN

La Crosse-Onalaska, WI-MN
Lafayette, LA
Lafayette-West Lafayette, IN
Lake Charles, LA

Lake Havasu City-Kingman, AZ
Lakeland-Winter Haven, FL
Lancaster, PA

Lansing-East Lansing, MI
Laredo, TX

Las Cruces, NM

Las Vegas-Henderson-Paradise, NV
Lawrence, KS

Lawton, OK

Lebanon, PA

Lewiston, ID-WA
Lewiston-Auburn, ME
Lexington-Fayette, KY

Lima, OH

Lincoln, NE

Little Rock-North Little Rock-Conway,

AR
Logan, UT-ID
Longview, TX

Longview, WA
Los Angeles-Long Beach-Anaheim,
CA

Louisville/Jefferson County, KY-IN
Lubbock, TX

Lynchburg, VA

Macon-Bibb County, GA

Madera, CA

Madison, WI
Manchester-Nashua, NH

 

92.9
97.3
90.1
84.9
103.3
88.7
85.9
91.4
86.6
89.9
88.9
90.0
93.2
98.9
91.2
87.4
87.3
96.8
91.9
88.7
96.0
90.5
95.5
90.6
84.2
91.1

89.2
91.3
89.8
94.8

117.1
90.2
92.1
89.3
87.3
94.1
96.6

107.9

 

95.8
96.3
97.2
97.5
98.7
96.9
96.0
96.0
96.4
95.7
97.3
93.5
97.5
98.7
95.9
97.4
93.5
93.5
95.3
96.8
98.7
98.8
98.7
97.5
96.0
95.2

97.3
98.8
96.7
101.5

104.7
97.2
97.1
97.3
96.7
96.3
95.8

101.9

 

82.6
92.3
77.5
06.7
118.7
70.1
61.2
82.7
65.3
778
71.2
73.4
85.0
97.7
82.2
68.6
65.9
98.0
85.2
71.6
84.8
73.2
80.9
76.1
56.1
81.3

71.8
76.9
79.1
83.2

167.4
75.0
83.6
69.4
63.4
81.0

108.9

119.8

 

95.6
102.0
92.6
92.4
99.9
91.8
91.5
91.5
92.6
91.3
92.6
100.4
94.6
99.9
91.4
92.6
100.4
100.4
92.3
92.6
99.9
93.6
102.6
91.8
91.5
92.3

92.6
93.6
92.6
95.8

105.3
91.8
92.6
94.6
94.6

102.0
91.3

107.0
Manhattan, KS

Mankato, MN

Mansfield, OH
McAllen-Edinburg-Mission, TX
Medford, OR

Memphis, TN-MS-AR

Merced, CA
Miami-Fort Lauderdale-Pompano
Beach, FL

Michigan City-La Porte, IN
Midland, MI
Midland, TX

Milwaukee-Waukesha, WI
Minneapolis-St. Paul-Bloomington,
MN-WI

Missoula, MT

Mobile, AL

Modesto, CA

Monroe, LA

Monroe, MI

Montgomery, AL
Morgantown, WV

Morristown, TN

Mount Vernon-Anacortes, WA
Muncie, IN

Muskegon, MI
Myrtle Beach-Conway-North Myrtle
Beach, SC-NC

Napa, CA

Naples-Marco Island, FL
Nashville-Davidson--Murfreesboro—
Franklin, TN

New Bern, NC
New Haven-Milford, CT

New Orleans-Metairie, LA
New York-Newark-Jersey City, NY-
NJ-PA

Niles, Ml

North Port-Sarasota-Bradenton, FL
Norwich-New London, CT

Ocala, FL

 

90.8
91.1
84.8
82.7
97.3
90.2
95.0

109.9
84.8
90.6
99.3
94.8

102.6
95.0
85.9
99.5
84.2
91.7
88.2
89.9
82.0

100.4
86.2
87.0

91.9
122.0
101.7

94.9
84.1
108.3
94.1

124.1
87.2
100.5
102.3
91.1

 

93.4
93.4
96.0
97.4
96.3
97.3
96.3

102.6
94.2
96.0
97.1
96.0

105.1
98.8
97.0
96.3
96.6
98.4
97.4
92.1
92.0

101.5
96.0
96.0

96.2
110.3
97.5

97.2
92.1
105.3
97.2

109.6
96.0
97.5
98.7
97.5

 

87.8
88.4
97.5
26.1
93.2
76.0
83.6

130.5
66.5
78.4

120.1
92.5

110.6
90.5
62.3

101.9
97.8
73.7
69.0
81.0
99.7

105.2
64.8
66.1

84.3
159.4
126.8

95.9
65.3
110.3
91.2

152.9
66.1
116.2
108.2
77.4

 

90.4
90.4
91.5
92.6
102.0
91.8
102.0

103.4
89.5
91.5
92.6
94.8

96.6
93.6
91.9
102.0
92.6
96.8
91.8
94.5
91.6
95.8
91.5
91.5

94.7
112.6
94.6

91.8
94.5
109.8
92.6

120.7
91.5
94.6

102.6
94.6
Ocean City, NJ

Odessa, TX

Ogden-Clearfield, UT

Oklahoma City, OK
Olympia-Lacey-Tumwater, WA
Omaha-Council Bluffs, NE-IA
Orlando-Kissimmee-Sanford, FL
Oshkosh-Neenah, WI

Owensboro, KY
Oxnard-Thousand Oaks-Ventura, CA
Palm Bay-Melbourne-Titusville, FL
Panama City, FL
Parkersburg-Vienna, WV
Pensacola-Ferry Pass-Brent, FL

Peoria, IL
Philadelphia-Camden-Wilmington,
PA-NJ-DE-MD

Phoenix-Mesa-Chandler, AZ
Pine Bluff, AR

Pittsburgh, PA

Pittsfield, MA

Pocatello, ID

Portland-South Portland, ME
Portland-Vancouver-Hillsboro, OR-
WA

Port St. Lucie, FL
Poughkeepsie-Newburgh-
Middletown, NY

Prescott Valley-Prescott, AZ
Providence-Warwick, RI-MA
Provo-Orem, UT

Pueblo, CO

Punta Gorda, FL

Racine, WI

Raleigh-Cary, NC

Rapid City, SD

Reading, PA

Redding, CA

Reno, NV

Richmond, VA

 

103.2
94.6
94.3
90.7

108.0
92.1
98.7
89.8
87.7

117.1
96.3
94.8
87.8
92.4
88.0

105.4
98.1
81.4
93.1
98.4
87.6

103.2

103.8
98.0

117.1
95.1
99.9
96.3
90.1
96.4
92.4
96.6
89.1
96.3
97.0
98.3
96.1

 

100.9
97.4
94.0
97.2

106.8
95.2
97.5
96.0
97.0

100.0
97.5
97.5
97.3
97.5
95.9

100.6
95.2
96.6
98.7
98.7
98.7
99.0

100.2
97.5

109.8
98.8
99.4
93.6
93.5
97.5
96.0
97.5
95.0
98.7
96.3
93.6
97.4

 

105.5
92.7
87.1
77

116.3
85.3

107.1
74.5
64.9

172.4
96.9
91.2
62.9
82.1
68.4

109.4
100.6
49.4
78.9
91.9
65.1
111.5

124.7
103.9

126.8
91.2
95.4
96.0
72.9
97.1
81.8
98.7
75.0
86.2
92.0

105.0
96.4

 

104.0
92.6
99.9
92.6

104.3
92.3
94.6
91.5
91.8

107.5
94.6
94.6
94.6
94.6
91.4

108.0
99.6
92.6
94.1

102.6
93.6

103.0

97.3
94.6

117.3
93.6
103.5
100.3
100.4
94.6
94.8
94.6
92.1
99.9
102.0
100.3
94.6
Riverside-San Bernardino-Ontario,
CA

Roanoke, VA

Rochester, MN

Rochester, NY

Rockford, IL

Rocky Mount, NC

Rome, GA
Sacramento-Roseville-Folsom, CA
Saginaw, Ml

St. Cloud, MN

St. George, UT

St. Joseph, MO-KS

St. Louis, MO-IL

Salem, OR

Salinas, CA

Salisbury, MD-DE

Salt Lake City, UT

San Angelo, TX

San Antonio-New Braunfels, TX
San Diego-Chula Vista-Carlsbad, CA
San Francisco-Oakland-Berkeley, CA
San Jose-Sunnyvale-Santa Clara, CA
San Luis Obispo-Paso Robles, CA
Santa Cruz-Watsonville, CA
Santa Fe, NM

Santa Maria-Santa Barbara, CA
Santa Rosa-Petaluma, CA
Savannah, GA
Scranton--Wilkes-Barre, PA
Seattle-Tacoma-Bellevue, WA
Sebastian-Vero Beach, FL
Sebring-Avon Park, FL
Sheboygan, WI
Sherman-Denison, TX
Shreveport-Bossier City, LA

Sierra Vista-Douglas, AZ

Sioux City, IA-NE-SD

Sioux Falls, SD

 

107.0
90.5
93.3
97.7
87.6
84.6
82.8

103.6
87.1
90.9
94.6
85.3
91.0
97.9

109.7
88.9
98.7
92.0
93.9

116.4

131.6

129.4

108.7

125.5
97.8

111.2

122.5
94.4
92.0

112.9
92.7
85.7
88.8
91.3
88.2
88.8
88.6
91.3

 

98.7
96.8
94.9
98.7
96.0
97.5
92.1
96.3
96.0
95.3
98.8
95.1
95.2
100.2
96.3
92.1
93.7
97.2
97.1
98.7
113.2
110.1
96.3
110.3
93.5
96.3
110.3
97.5
98.7
107.5
92.1
92.1
96.0
97.4
97.2
98.8
95.0
95.2

 

119.4
73.0
92.6
91.9
68.9
93.3
38.8

122.6
65.3
80.7
89.7
39.7
81.8
94.7

156.1
78.5

107.1
82.6
90.7

170.0

199.5

221.3

149.1

176.9

102.9

171.0

159.9
88.7
70.4

143.8
91.4
70.1
71.4
79.4
70.3
71.4
70.0
82.2

 

107.5
94.6
91.9
99.9
91.5
94.6
94.5

102.0
91.5
92.3
93.6
92.1
91.3
97.3

102.0
94.6

100.1
92.6
92.6

108.3

115.4

112.3

102.0

112.6

100.4

102.0

112.6
94.6
99.9

103.7
94.6
94.6
91.5
92.6
92.6
93.6
92.1
92.3
South Bend-Mishawaka, IN-MI
Spartanburg, SC
Spokane-Spokane Valley, WA
Springfield, IL

Springfield, MA

Springfield, MO

Springfield, OH

State College, PA

Staunton, VA

Stockton, CA

Sumter, SC

Syracuse, NY

Tallahassee, FL

Tampa-St. Petersburg-Clearwater, FL
Terre Haute, IN

Texarkana, TX-AR

The Villages, FL

Toledo, OH

Topeka, KS
Trenton-Princeton, NJ
Tucson, AZ

Tulsa, OK

Tuscaloosa, AL

Twin Falls, ID

Tyler, TX

Urban Honolulu, HI
Utica-Rome, NY

Valdosta, GA

Vallejo, CA

Victoria, TX

Vineland-Bridgeton, NJ
Virginia Beach-Norfolk-Newport
News, VA-NC

Visalia, CA
Waco, TX
Walla Walla, WA

Warner Robins, GA
Washington-Arlington-Alexandria,
DC-VA-MD-WV

Waterloo-Cedar Falls, IA

 

88.0
89.5
95.8
90.0
97.3
86.3
85.6
101.4
86.0
100.7
85.3
96.5
93.4
99.0
86.3
86.1
94.1
86.8
88.5
108.6
93.9
89.6
87.1
89.8
92.7
124.2
93.2
83.3
119.5
92.9
98.5

97.0
94.2
89.7
96.5
89.1

1178
89.6

 

10

95.8
97.5
96.9
96.0
98.7
95.2
96.0
98.7
92.1
96.3
95.1
98.7
97.1
94.0
95.7
96.3
92.1
95.9
95.0
100.7
93.5
97.2
96.3
98.8
97.4
115.1
98.7
92.1
110.3
97.1
100.9

97.3
96.3
96.8
101.5
97.5

104.4
94.9

 

70.1
69.0
85.8
74.3
88.1
65.1
60.9
109.2
70.4
107.4
97.8
87.0
85.5
105.1
62.3
60.6
95.4
64.9
71.2
119.8
86.5
72.9
65.6
72.4
84.8
171.5
74.4
§3.0
143.7
86.1
86.8

100.2
80.8
74.8
88.9
69.3

162.3
79.5

 

91.3
94.6
101.3
91.5
102.7
92.2
91.5
99.9
94.6
102.0
94.8
99.9
94.6
101.1
91.2
92.7
94.6
91.4
92.0
111.2
100.4
92.6
91.9
93.6
92.6
106.3
99.9
94.5
112.6
92.6
104.0

94.6
102.0
92.6
95.8
94.6

109.0
92.0
Watertown-Fort Drum, NY 98.2 98.7 95.4 99.9
Wausau-Weston, WI 89.1 95.8 71.6 91.3
Weirton-Steubenville, WV-OH 84.1 95.4 51.9 92.9
Wenatchee, WA 99.0] 101.5 99.1 95.8
Wheeling, WV-OH 85.0 97.5 54.3 94.6
Wichita, KS 88.6 95.2 71.0 92.3
Wichita Falls, TX 87.6 97.1 68.6 92.6
Williamsport, PA 92.2 98.7 72.1 99.9
Wilmington, NC 93.6 96.8 87.5 947
Winchester, VA-WV 92.9 92.1 92.0 94.5
Winston-Salem, NC 88.8 97.5 66.9 94.6
Worcester, MA-CT 103.3} 101.7 100.5 106.7
Yakima, WA 93.5 96.3 16.9 102.0
York-Hanover, PA 96.5 98.7 86.8 99.9
Youngstown-Warren-Boardman, OH-

PA 86.1 96.4 59.8 93.3
Yuba City, CA 96.4 96.3 89.6 102.0
Yuma, AZ 88.9 93.5 70.2 100.4
Maximum 131.6} 115.1 221.3 120.7
Minimum 76.6 91.8 45.8 89.5
Range 59.0 23.3 175.5 31.2

 

 

 

 

 

Source: U.S. Bureau of Economic
Analysis

1. The U.S. all items RPP is the average price level across all metropolitan
areas and the U.S. nonmetropolitan portion.

11